Citation Nr: 1443626	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  14-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dementia, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) of Huntington, West Virginia, which in part denied service connection for PTSD. 

The Board notes that the Veteran's specific claim related to service connection for PTSD.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a March 2012 VA examination, the examiner diagnosed the Veteran with dementia NOS.  Accordingly, the RO, in the statement of the case, and the Board have recharacterized the issue to include dementia, NOS.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder, due to his service in Korea.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA records indicate that the Veteran was been in receipt of some type of Social Security disability benefits since December 1993.  In the Veteran's March 2012 VA examination he stated that he went on disability after having a heart attack.  The Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA in regards to the Veteran's claimed acquired psychiatric disorder.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

The Veteran was afforded a VA examination in March 2012 to assess his claimed PTSD.  Examination instruction noted that the Veteran has been confirmed in a location for "hostile military or terrorist activity" and that combat stress was to be conceded.  The Veteran reported during the examination that he served aboard the USS Stephen Potter, and when asked about his MOS, the Veteran stated "I was just an ordinary sailor.  My ship did not get into any battles," but did mention he used to work with torpedoes.  Overall, the examiner noted the Veteran could not recall any traumatic event that the Veteran experienced, witnessed, or was confronted with that would establish "fear of hospital military or terrorist activity for VA purposes."  The examiner evaluated the Veteran and noted he did not have a PTSD diagnosis that conformed to the DSM-IV criteria as the Veteran symptoms did not meet the diagnostic criteria for PTSD.  The examiner did however diagnose the Veteran with Dementia Not Otherwise Specified (NOS); but the examiner did not determine the nature and etiology of this dementia, which should be elicited upon Remand.  

While the Veteran did not list any stressors during his examination, in other instances including his April 2013 Notice of Disagreement, the Veteran claimed that his in-service stressors include having his destroyer the USS Stephen Potter being fired upon while in service during the Korean War, and witnessing a fellow crew member being killed.  In support of his claim, the Veteran submitted multiple statements from his wife and daughter detailing his psychiatric symptoms, including in August 2011 when the wife submitted a statement that her husband talked about the effect the war had on him and that he lost one of his closest friends, although no further specific details were given.  Upon Remand, the March 2012 examiner should issue an addendum opinion as to the nature and etiology of the Veteran's dementia, as well as an addendum opinion as to whether examiner would diagnose the Veteran with PTSD based on the Veteran's lay statements regarding his stressors in the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from the SSA, complete copies of any determination, including any re-ajudications, on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  After completing the above, have the March 2012 VA examiner provide an addendum opinion concerning the etiology of the Veteran's dementia, NOS, as well as clarify whether the Veteran's lay statements constitute "fear of hostile military or terrorist activity" that would establish a diagnosis of PTSD.  The electronic claims file on Virtual VA and VBMS must be made available to and be reviewed by the examiner.  The addendum report must reflect that the electronic claims file was reviewed.  

If that examiner is not available, another opinion is to be obtained, but another examination should not be scheduled unless it is necessary to provide an adequate nexus opinion.  After reviewing the claims file, the examiner must determine the following in the addendum:

a.  The March 2012 examination report indicated that the Veteran could not report any traumatic events.  Please opine whether the Veteran has a current diagnosis of PTSD which is at least as likely as not (a 50 percent or greater probability)due to fear of hospital military or terrorist activity for VA purposes based on the Veteran and his wife's consistent lay statements that the Veteran was fired upon while in service during the Korean War, and witnessed a fellow crew member being killed.  See, e.g., the April 16, 2013 notice of disagreement.  

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dementia NOS began in or is etiologically related to any incident of the Veteran's military service.

If possible, the examiner is asked to comment on which symptoms can be attributed to the Veteran's claimed PTSD, and which are attributed to Dementia, NOS. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer an opinion without resorting to speculation, the examiner should explain whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



